Citation Nr: 0917160	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  99-20 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty during World War II in the 
United States Army from May 1942 to January 1946.  He died in 
August 1998; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim.

In November 2000, the Board remanded this claim to provide 
the appellant with a Board hearing.  The remand listed the 
issues on appeal as entitlement to service connection for the 
cause of the Veteran's death, entitlement to survivors and 
dependent's educational assistance (DEA) benefits and 
entitlement to accrued benefits.  

The appellant and her son testified in July 2003 at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the Veteran's claims file.  During the appellant's hearing, 
the representative stated that the issues on appeal included 
cause of the Veteran's death, entitlement to DEA benefits and 
entitlement to accrued benefits.  However, upon further 
review of the claims file, the Board notes that the appellant 
has never actually contested the denial of educational 
benefits nor the denial of accrued benefits.  She has never 
argued the Veteran had a claim for VA benefits pending at the 
time of his death, which is a prerequisite for an accrued 
benefits claim.  She has consistently limited her arguments, 
both in her Substantive Appeal and at her Board hearing, to 
entitlement to service connection for the cause of the 
Veteran's death.  For these reasons, the issue for appellate 
review is limited to entitlement to service connection for 
the cause of the Veteran's death.

In June 2005, the Board denied the appellant's claim.  The 
appellant subsequently submitted a notice of appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court issued a December 2007 Order vacating, in part, the 
June 2005 Board decision and remanding the appeal for 
readjudication consistent with the parties' Joint Motion for 
Remand.  The specifics of the Joint Motion will be discussed 
below.

The Board notes that this case has been advanced on the 
docket under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2008) and 
38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In substance, the parties to the Joint Motion noted that the 
Board erred in its conclusion that the VA RO complied with 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000.  The parties agreed that while the 
February 2001 notice letter informed the appellant of the 
evidence needed to substantiate her claim for entitlement to 
service connection for the cause of the Veteran's death, this 
letter failed to inform her of the evidence needed to 
substantiate her claim for DIC benefits under 38 U.S.C.A. 
§ 1151.


It is well-established that in order to substantiate a claim 
for DIC benefits filed on or after October 1, 1997, under 
38 U.S.C.A. § 1151, the appellant must show additional 
disability or death which was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of his death was an event which 
was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 
(a)(1)(A) and (B) (West 2002).

The Court also held that in the context of a claim for DIC 
benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the appellant 
with notice compliant with the 
aforementioned requirements of 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) 
(West 2002).  She should also be 
provided with a notice letter compliant 
with the holding in Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim for the cause of the 
Veteran's death should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

